{¶ 12} I respectfully dissent. I would affirm the trial court's denial of Cole's motion to withdraw his plea. When the court asked Cole if he understood the amended counts against him, he replied, "Yes." When the court asked how he pled on the amended count one, felonious assault, with a one-year mandatory gun specification, he replied, "Guilty." Under the totality of the circumstances presented in the record, the trial court was warranted in deciding that Cole understood the charge.
 {¶ 13} Since the decision whether to allow a defendant to withdraw his plea is within the trial court's discretion, I would affirm the court's denial of Cole's motion. Cole was on postrelease control at the time of the current offense, waived a reading of his indictment at his arraignment, was represented by competent counsel, and informed the court he could read. I would find substantial compliance with Crim. R. 11 and no prejudice to Cole. *Page 1